ON SUGGESTION OF ERROR.
In our former consideration of this case we reversed the judgment of the lower court upon the ground that the peremptory instruction granted for the defendant was error, because the proof offered was competent and sufficient to take the question of liability to the jury. The opinion is reported in 103 So. page 202.
After a careful consideration of the case, on suggestion of error, we have reached the conclusion that we made a mistake in our former decision; and we now think the lower court was correct in granting the peremptory instruction for the defendant, because the testimony offered by the plaintiff to establish his claim was too uncertain and indefinite upon which to base a judgment for him. Therefore we shall set aside the former decision reversing the case, and now affirm the judgment of the lower court.
Suggestion of error sustained. *Page 108